1

2

3

4

5

6

7

8
                          IN THE UNITED STATES DISTRICT COURT
9
                                       DISTRICT OF NEVADA
10
     SONOMA SPRINGS LIMITED                            Case No.:   3:18-CV-0021-LRH-CBC
11   PARTNERSHIP, a Nevada limited partnership,
     and SONOMA SPRINGS ASSOCIATES, LLC,
12   a Nevada limited liability company,

13                       Plaintiffs,                   STIPULATION AND ORDER

14          v.

15   FIDELITY AND DEPOSIT COMPANY OF
     MARYLAND, a Maryland Corporation and
16   ZURICH AMERICAN INSURANCE
     COMPANY OF ILLINOIS, a Maryland
17
     Corporation and DOES 1-20, inclusive,
18
                         Defendants
19

20          IT IS HEREBY STIPULATED by and between Plaintiffs, SONOMA SPRINGS

21   LIMITED PARTNERSHIP and SONOMA SPRINGS ASSOCIATES, LLC, (hereinafter

22   collectively “Plaintiffs”), by and through their counsel of record, JAMES W. PUZEY, ESQ. and

23   AUDREY DAMONTE, ESQ., of HOLLEY DRIGGS WALCH FINE PUZEY STEIN &

24   THOMPSON and Defendants, FIDELITY AND DEPOSIT COMPANY OF MARYLAND, and

25   ZURICH AMERICAN INSURANCE COMPANY OF ILLINOIS, (hereinafter collectively

26   “Defendants”) by and through their counsel of record, DAVID SLAUGHTER, ESQ., of SNOW

27   CHRISTENSEN & MARTINEAU that Plaintiffs and Defendants agree as follows:

28


                                                 -1-
1           (1)    Pl aintiffs wil l be allowed to fil e their Amended Response to the Motion for

2    Summary Judgment on February 5, 2019; and

3           (2)    Defendants will file their Reply on or before February 25, 2019.

4

5    Dated: February 5, 2019                      Dated: February 5, 2019                  .

6

7     HOLLEY DRIGGS WALCH FINE                       SNOW CHRISTENSEN & MARTINEAU
      PUZEY STEIN & THOMPSON
8

9     /s/ Audrey Damonte                             /s/ David W. Slaughter
      ______________________________                 ___________________________________
10    JAMES W. PUZEY, ESQ.                            DAVID SLAUGHTER, ESQ.
      Nevada Bar No. 5745                             10 Exchange Place, 11th Floor
11    AUDREY DAMONTE, ESQ.                            Salt Lake City, Utah 84111
      Nevada Bar No.4244
12    800 S. Meadows Parkway                         JASON W. PEAK, ESQ.
      Suite 800                                      RYAN W. LEARY, ESQ.
13                                                   Laxalt & Nomura, Ltd.
      Reno, Nevada 89521
      Telephone: 775 851-8700                        9790 Gateway Dr., Ste. 200
14
      Attorneys for Plaintiffs                       Reno, NV 89521
15                                                   Attorneys for Defendants

16
                                                ORDER
17

18          IT IS SO ORDERED, nunc pro tunc.

19          DATED this 6th day of February, 2019.
20
                                                _____________________________________
21                                              LARRY R. HICKS
                                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                   -2-
